DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-4, 6-9, 13-15 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 6, the closest prior art fails to disclose “wherein the crack detection processing unit is configured to detect that no crack exists in the structure and an attachment is present between the two conductors of the transducer when in the frequency characteristic of the impedance, a peak frequency of impedance is different from an initially measured peak frequency and frequency differences between peak frequencies are constant” in combination with all other claim limitations renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependence.
Regarding Claim 13, the closest prior art fails to disclose “in an initial scan state, acquire frequency characteristic of impedance within a predetermined frequency range, store a histogram as periodicity data in an impedance periodicity data storage portion, the histogram indicating a difference between frequencies at which impedance becomes a peak from the acquired frequency characteristic of impedance, determine a specific frequency to be monitored in a steady state using a predetermined method, and store the specific frequency and peak value data of impedance at the specific frequency in a monitoring frequency storage portion; in a steady monitoring state, determine a frequency of an AC signal output from the impedance measurement unit based on the specific frequency stored in the monitoring frequency storage portion, generate output transmission data, receives impedance data transmitted from the impedance measurement unit after transmitting the output transmission data to the impedance 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868